Case 2:18-cv-16204-MCA-LDW Document 15 Filed 01/04/19 Page 1 of 4 PageID: 204

 Case   2:18-cv-16204-MCA-LDW            Document     9     rUed   12/19/18   Page   1   of 4   PagelD:    166




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
                                                  )
  WCM ALTERNATIVES: EVENT-DRIVEN                  )       Civil Action No. 2:1 8-cv- 1 6204-MCA-LDW
  FUND, et aL,                                    )
                                                          ECF Case
                           Plaintiffs,            )       Document Electronically Filed
                                                  )
             v.                                   )
                                                  )
  PERRIGO CO., PLC, etal.,
                                                  )
                           Defendants.            )

                           STIPULATION AND jPROPOSED] ORDER

         Plaintiffs WCM Alternatives: Event-Driven Fund, WCM Master Trust, The Merger

  Fund, The Merger Fund VL, and JNL/Westchester Capital Event Driven Fund (“Plaintiffs”) and

  Defendants Perrigo Company plc (“Perrigo”), Joseph Papa, and Judy Brown (collectively,

  “Defendants”), through their undersigned counsel, hereby agree and stipulate to the following

  matters:

         WHEREAS, on November 15, 2018, Plaintiffs commenced the above-captioned

  individual action (the “Action”);

         WHEREAS, the Action has been designated as related to Roofer’s         Pension         Fietni v. Papa,

  et a/., No. 2:16-cv-2805-MCA-LDW (the “Consolidated Class Action”);

         WHEREAS, the complaint in the Action (the “Complaint”) involves claims, allegations,

  and parties that significantly overlap with the claims, allegations, and parties described in the

  June 21, 2017 Amended Complaint for Violation of the Federal Securities Laws (the “Class

  Action Amended Complaint”) in the Consolidated Class Action;

          WHEREAS, the defendants in the Consolidated Class Action moved to dismiss the Class

  Action Amended Complaint (the “Motions to Dismiss”);
Case 2:18-cv-16204-MCA-LDW Document 15 Filed 01/04/19 Page 2 of 4 PageID: 205

  Case 2:18-cv-16204-MCA-LDW             Document 9       FUed 12/19/18     Page 2 of 4 PagelD: 167



          WHEREAS, on July 27. 2018, the Court in the Consolidated Class Action issued an

  opinion granting in part and denying in part the Motions to Dismiss (2018 WE 3601229) (the

  “July 27, 2018 Decision”):

          WHEREAS. on January 26, 2018. actions captioned Mason Capital LP.,            Ci   01   V   Perrigo

  Company PLC, et aT, Civ. A. No. 2:1 7-cv-01 11 9-MCA-LDW (the “Mason Action”) and

  Pentwate,- Equity Opportunities Master Fund LtJ, ci al., v. Perrigo Company PLC’, et a!., Civ.

  A. No. 2:1 8-cv-0 1121 -MCA-LDW (the “Pentwater Action”) were commenced by the respective

  plaintiffs in those actions, and the amended complaint in the Mason Action and the complaint in

  the Pentwater Action involve claims, allegations, and parties that significantly overlap with the

  claims, allegations, and parties descnbcd in the Complaint in this Action;

         WHEREAS, in the Mason Action and in the Pentwater Action, the parties entered into

  stipulations containing terms similar to the terms set forth in this stipulation, which stipulations

  were “so ordered” by the Court on February 21, 2018 and November 9. 2018;

         WHEREAS, the parties have agreed that Dcfendants shall answer, rather than move to

  dismiss, the Complaint on or before January 11. 2019; and

         WHEREAS, the parties seek entry of an order replicating any issues resolved by the July

  27, 2018 Decision;

         NOW, THEREFORE. IT IS HEREBY STIPULATED AND AGREED by the parties

  hereto, through their undersigned counsel, as follows:

          1.     By entering into this stipulation, Defendants accept service of the summons and

  complaint in the Action and expressly preserve all rights, claims and defenses, including, but not

  limited to. all defenses relating to jurisdiction, other than a defense as to the timeliness and

  sufficiency of service of the summons and Complaint and the form of the summons.
Case 2:18-cv-16204-MCA-LDW Document 15 Filed 01/04/19 Page 3 of 4 PageID: 206

  Case 2:18-cv-16204-MCA-LDW Document 9                   Piled 12/19/18 Page 3 of 4 PagelD: 168



                 The issues and arguments raised in the bnefing in connection with the Motions to

  Dismiss in the Consolidated Class Action shall not be re-briefed in this Action but rather, for

  purposes of’ judicial efficiency, shall be treated as if such issues and arguments had been raised in

  motion(s) to dismiss in this Action and had been resolved in a similar fashion to the way those

  issues and arguments were resolved in the July 27. 2018 Decision, including, but not limited to,

  the deteiminations by the Court in the Consolidated Class Action to “dismiss Plaintiff’s claims

  regarding the Tysabri royalty stream without prejudice” and to “dismiss the claims related to

  organic growth without prejudice.”

         3,      Defendants shall answer the Complaint on or before January 11,2019,

         4.      Discovery shall be coordinated with discovery in the Consolidated Class Action.

  Dated: December 19, 2018

  WHIPPLE AZZARELLO, LLC                            GREENBAUM ROWE SMITH
                                                    & DAVIS LLP
  /s/ Jo/ui A. A:nrel/o                             /y/Alni: S. ATaa;’
  John A. Azzarello                                 Alan S. Naar
   161 Madison Avenue                               99 Wood Avenue South
  Suite 325                                         Iselin, New Jersey 08830
  Morristown, NJ 07960                              Telephone: (732) 549-5600
  (973) 267-7300                                    Facsimile: (732) 549-1881
  azzarelloiJxvhippleazzare11o1aw.com               anaarà.greenbaumlaw.com
                                                     FRIED, FRANK, HARRIS. SHRIVER &
  LABATON SUCHAROW LLP
                                                       JACOBSON LLP
  Serena P. Halloweli (pro hue vice to he led)
                                                    James D. \Vareham (pro hue vice to be filed)
  Corhan S. Rhodes (pro hue vice to he filed.)
                                                    James E. Anklam (pi’o hue vice to heft/cd)
  Eric D. Gottlieb (pro hue vice to be fl/ed)
                                                     801 17th Street. NW
  140 Broadway
                                                    Washington DC 20006
  New York, NY 10005
                                                    Telephone: (202) 639-7000
  (212) 907-0700
                                                     Facsimile: (202) 639-7003
  shallowell!dlabaton,com
                                                    james.warehamcj;fnedfrank.com
  crhodes1abaton.corn
                                                    james anklam:;. fi’i ed frank.com
  egottlieb,1abaton.com
                                                       Samuel P. Groner (pin hue vice to be filed)
                                                       One New York Plaza
  Attainers for P/uintiff                              New York, New York 10004
                                                       Telephone: (212) 859-8000
                                                       Facsimile: (212) 859-4000
                                                       samuel groner@friedfrank.com
                                                   3
Case 2:18-cv-16204-MCA-LDW Document 15 Filed 01/04/19 Page 4 of 4 PageID: 207

  Case 2:18-cv-16204-MCA-LDW Document 9     rUed 12/19/18     Page 4 of 4 PagelD: 169




                                         Cozin.ce/fo,- Defendant Perrigo Conzpanv pie

                                      GIBSON, DUNN & CRUTCHER LLP

                                     /s/ Reed Brods/a
                                     Reed Brodsky (pro hue rice to be filed)
                                     Aric H. Wu (pro hat vice to he/I/ed)
                                     Marshall R. King
                                     200 Park Avenue
                                     New York, New York 10016-0 193
                                     Telephone: (212) 351-4000
                                     Facsimile: (212) 351-4035
                                     rhrodskygibsondurm.com
                                     awu(gibsondunn.com
                                     mking5gibsondunncom

                                      Coiiiise1fii Defendant Joseph C. Papa

                                      SULLIVAN & CROMWELL LLP

                                     /s/ Jo/in L. 1-lardunan
                                     John L. Hardiman (pio hat iiee to he fl/ed)
                                     Brian T. Frawley
                                     Michael P. Devlin (pro hat iiee to he fl/ed)
                                      125 Broad Street
                                     New York, NY 10004
                                     (202) 558-4000
                                     hardimanj @sullcrom .com
                                     frawIeybsullcrom.com
                                     devlinm@sullcrom.com

                                      Counsel for Defrndant Jiidr L. Brown


  SO ORDERED TH71)JAY                    ,2018




                                              Hon. vfa6ehe Cox Arleo, L.S.D.J.
                                                Hon. Leda D. Wettre, U.S.M.J.




                                     4
